Case 8:14-cr-00192-CJC Document 418 Filed 08/13/21 Page1ofi Page ID#:7259

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CRIMINAL MINUTES - GENERAL

Case No. SACR 14-00192-CJC Date August 13, 2021

 

 

Present: The Honorable CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

 

Interpreter None

 

Fred Sheppard

Rolls Royce Paschal Debbie Hino-Spaan Carling Donovan
Deputy Clerk Court Reporter/Recorder Assistant U.S. Attorney
U.S.A. v. Defendant(s): Present Cust. Bond Attorneys for Defendants: Present App. Ret.
John Arthur Walthall x x Charles Brown, CJA xX xX

PROCEEDINGS: STATUS CONFERENCE

Status Conference held.

Court clears Courtroom of all persons except staff, defendant, and defense attorney. Record
as to this portion of the hearing is ordered sealed, subject to further order of Court.

All interested parties and the Assistant U.S. Attorneys re-enter the Courtroom. For the
reasons stated on the record, the Court sets a status conference on September 20, 2021 at 2:30
p.m.

 

Initials of Deputy Clerk rrp

 

 

CR-11 (10/08) CRIMINAL MINUTES - GENERAL Page 1 of2
